December 31, 2009 Lazard Funds Prospectus Institutional Shares Open Shares GLIFX GLFOX Global Equity Lazard Global Listed Infrastructure Portfolio Subject to Completion, dated October 15, 2009 The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Lazard Funds Lazard Funds Table of Contents p 2 Summary Section 6 Overview 7 Investment Objective, Strategies and Risks Carefully review this important section for information on the Portfolios investment objective, strategies and risks. 10 Fund Management Review this section for details on the people and 10 Investment Manager organizations who oversee the Portfolio. 10 Portfolio Management 10 Biographical Information of Principal Portfolio Manager/Analysts 10 Administrator 10 Distributor 10 Custodian 11 Shareholder Information Review this section for details on how shares are 11 General valued, how to purchase, sell and exchange 11 How to Buy Shares shares, related charges and payments of 14 Distribution and Servicing Arrangements dividends and distributions. 14 How to Sell Shares 15 Investor Services 16 General Policies 16 Account Policies, Dividends and Taxes 18 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolio. Prospectus 1 Lazard Funds Summary Section p Lazard Global Listed Infrastructure Portfolio Investment Objective The Portfolio seeks total return. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. InstitutionalShares OpenShares Shareholder Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed, on shares owned for 30 days or less) 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage ofthe value of your investment) Management Fees .90% .90% Distribution and Service (12b-1) Fees None .25% Other Expenses* .53% .58% Total Annual Portfolio Operating Expenses* 1.43% 1.73% Fee Waiver and Expense Reimbursement* .13% .13% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.30% 1.60% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2011, to the extent Total Annual Portfolio Operating Expenses exceed 1.30% and 1.60% of the average daily net assets of the Portfolios Institutional Shares and Open Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of The Lazard Funds, Inc. (the Fund) and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Institutional Shares $132 $440 Open Shares $163 $533 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. 2 Prospectus Principal Investment Strategies The Portfolio will invest primarily in equity securities, principally common stocks, of infrastructure companies. The Investment Manager intends to focus on companies with a minimum market capitalization of $250 million that own physical infrastructure. Under normal circumstances, the Portfolio will invest at least 80% of its assets in equity securities of infrastructure companies, which consist of utilities, pipelines, toll roads, airports, railroads, ports and telecommunications and other infrastructure companies, with securities listed on a national or other recognized securities exchange. ThePortfolio will seek to focus its investments in a subset of infrastructure securities that are considered preferred infrastructure securities by the Investment Manager. Generally, the Investment Manager considers securities that are more likely to exhibit certain desirable characteristics, such as longevity of the issuer, lower risk of capital loss and revenues linked to inflation, to be preferred infrastructure securities. Under normal market conditions, the Portfolio will invest significantly (at least 40%unless market conditions are not deemed favorable by the Investment Manager, in which case the Portfolio would invest at least 30%) in infrastructure companies organized or located outside the U.S. or doing a substantial amount of business outside the U.S. The Portfolio will allocate its assets among various regions and countries, including the United States (but in no less than three different countries). The Portfolio may invest in equity securities of companies with some business activities located in emerging market countries. The allocation of the Portfolios assets to emerging market countries may shift from time to time based on the Investment Managers judgment and analysis of market conditions. The Investment Manager will generally seek to substantially hedge foreign currency exposure in the Portfolio back to the U.S. dollar, although the Portfolios total foreign currency exposure may not be fully hedged at all times. The Portfolio may engage in various investment techniques consistent with its investment strategies, including writing put and covered call options on securities (including exchange-traded funds) and entering into other derivatives transactions such as swap agreements, forward currency contracts and options on indexes and currencies. Principal Investment Risks Securities and instruments of infrastructure companies are more susceptible to adverse economic or regulatory occurrences affecting their industries. Infrastructure companies may be subject to a variety of factors that may adversely affect their business or operations, including high interest costs in connection with capital construction programs, high leverage, costs associated with environmental and other regulations, the effects of economic slowdown, surplus capacity, increased competition from other providers of services, uncertainties concerning the availability of fuel at reasonable prices, the effects of energy conservation policies and other factors. Infrastructure companies may also be affected by or subject to:  regulation by various government authorities, including rate regulation;  service interruption due to environmental, operational or other mishaps;  the imposition of special tariffs and changes in tax laws, regulatory policies and accounting standards; and  general changes in market sentiment towards infrastructure and utilities assets. While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Irrespective of any foreign currency exposure hedging, the Portfolio may experience a decline in the value of its portfolio securities, in U.S. dollar terms, due solely to fluctuations in currency exchange rates. The securities markets of emerging market countries can be extremely volatile. The Portfolios performance will be influenced by political, social and economic factors affecting companies in emerging market countries. Emerging market countries generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The value of your investment in the Portfolio will fluctuate, which means you could lose money. Prospectus 3 Because the Portfolio may invest in a smaller number of issuers than other, more diversified, investment portfolios, the Portfolios net asset value may be relatively more susceptible to adverse effects from any single corporate, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of a larger number of securities. While the Portfolio may engage in foreign currency transactions primarily for hedging purposes, it also may use these transactions to increase returns. However, there is the risk that these transactions may reduce returns or increase volatility. In addition, derivatives, such as those used in certain foreign currency transactions, can be illiquid and highly sensitive to changes in the related currency. As such, a small investment in certain derivatives could have a potentially large impact on the Portfolios performance. Performance Bar Chart and Table Because the Portfolio has not commenced investment operations prior to the date of this Prospectus, no performance returns are presented in this part of the Prospectus. Annual performance returns provide some indication of the risks of investing in the Portfolio by showing changes in performance from year to year. Comparison of Portfolio performance to an appropriate index indicates how the Portfolios average annual returns compare with those of a broad measure of market performance. Performance information will be available at www.LazardNet.com or by calling (800) 823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. 4 Prospectus Management Investment Manager Lazard Asset Management LLC Portfolio Manager/Analysts John Mulquiney, portfolio manager/analyst on the Investment Managers Global Listed Infrastructure team, has been with the Portfolio since inception. Warryn Robertson, portfolio manager/analyst on the Investment Managers Global Listed Infrastructure team, has been with the Portfolio since inception. Purchase and Sale of Fund Shares The initial investment minimums are: Institutional Shares $ 100,000 Open Shares $ 2,500 IRA Rollover/Transfer (Open Shares only) $ 2,500 The subsequent investment minimum is $50. Portfolio shares are redeemable through the Funds transfer agent, Boston Financial Data Services, Inc. (the Transfer Agent), on any business day by telephone, mail or overnight delivery. Clients of financial intermediaries may be subject to the intermediaries procedures. Tax Information All dividends and short-term capital gains distributions are generally taxable to you as ordinary income, and long-term capital gains are generally taxable as such, whether you receive the distribution in cash or reinvest it in additional shares. Financial Intermediary Compensation Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and the Investment Manager and its affiliates may pay the intermediary for the sale of Portfolio shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment. Ask your salesperson or visit your financial intermediarys web site for more information. Prospectus 5 Lazard Funds Overview p The Portfolio Because you could lose money by investing in the Portfolio, be sure to read all risk disclosures carefully before investing. The Portfolio has adopted a policy to invest at least 80% of its assets in specified securities appropriate to its name and to provide its shareholders with at least 60 days prior notice of any change with respect to this policy. Information on the Portfolios recent strategies and holdings can be found in the current annual/semi-annual report, when available (see backcover). The Portfolio invests primarily in equity securities, including common stocks, preferred stocks and convertible securities. Under adverse market conditions, the Portfolio could pursue a defensive strategy by investing some or all of its assets in money market securities to seek to avoid or mitigate losses. In pursuing such a strategy, the Portfolio may forgo more profitable investment strategies and, as a result, may not achieve its stated investment objective. Who May Want to Invest? Consider investing in the Portfolio if you are:  pursuing a long-term goal such as retirement  seeking exposure to infrastructure companies  looking to add an equity component to your investment portfolio  willing to accept the higher risks of investing in the stock market in exchange for potentially higher long-term returns The Portfolio may not be appropriate if you are:  pursuing a short-term goal or investing emergency reserves  uncomfortable with an investment that will fluctuate in value You should be aware that the Portfolio:  is not a bank deposit  is not guaranteed, endorsed or insured by any bank, financial institution or government entity, such as the Federal Deposit Insurance Corporation  is not guaranteed to achieve its stated goal IMPORTANT NOTICE REGARDING DELIVERY OF SHAREHOLDER DOCUMENTS To reduce expenses, only one copy of the prospectus, and each annual and semi-annual report, will be mailed to those addresses shared by two or more accounts. If you wish to revoke this arrangement and receive individual copies of these documents, you may do so at any time by writing to: Householding Department, 51 Mercedes Way, Edgewood, New York 11717, or by calling (800) 542-1061. The Fund will begin sending you individual copies 30days after receiving your request. 6 Prospectus Lazard Funds Investment Objective, Strategies and Risks p Lazard Global Listed Infrastructure Portfolio Investment Objective The Portfolio seeks total return. Principal Investment Strategies The Portfolio will invest primarily in equity securities, principally common stocks, of infrastructure companies. The Investment Manager intends to focus on companies with a minimum market capitalization of $250 million that own physical infrastructure. Under normal circumstances, the Portfolio will invest at least 80% of its assets in equity securities of infrastructure companies, which consist of utilities, pipelines, toll roads, airports, railroads, ports and telecommunications and other infrastructure companies, with securities listed on a national or other recognized securities exchange. Infrastructure companies typically derive at least 50% of their revenues from, or have at least 50% of their assets committed to, the generation, production, transmission, sale or distribution of energy or natural resources used to produce energy; distribution, purification and treatment of water; provision of communications services and media; management, ownership and/or operation of infrastructure assets or construction, development or financing of infrastructure assets, such as pipelines, toll roads, airports, railroads or ports. Infrastructure companies also include energy-related companies organized as master limited partnerships (MLPs) and their affiliates, and the Portfolio may invest up to 25% of its net assets in these energy-related MLPs and their affiliates. The Portfolio will seek to focus its investments in a subset of infrastructure securities that are considered preferred infrastructure securities by the Investment Manager. Generally, the Investment Manager considers securities that are more likely to exhibit certain desirable characteristics, such as longevity of the issuer, lower risk of capital loss and revenues linked to inflation, to be preferred infrastructure securities. Under normal market conditions, the Portfolio will invest significantly (at least 40%unless market conditions are not deemed favorable by the Investment Manager, in which case the Portfolio would invest at least 30%) in infrastructure companies organized or located outside the U.S. or doing a substantial amount of business outside the U.S. The Portfolio will allocate its assets among various regions and countries, including the United States (but in no less than three different countries). The Portfolio considers a company that derives at least 50% of its revenue from business outside the U.S. or has at least 50% of its assets outside the U.S. as doing a substantial amount of business outside the U.S. The Portfolio may invest in equity securities of companies with some business activities located in emerging market countries. The allocation of the Portfolios assets to emerging market countries may shift from time to time based on the Investment Managers judgment and analysis of market conditions. The Investment Manager will generally seek to substantially hedge foreign currency exposure in the Portfolio back to the U.S. dollar, although the Portfolios total foreign currency exposure may not be fully hedged at all times. The Portfolio may engage in various investment techniques consistent with its investment strategies, including writing put and covered call options on securities (including exchange-traded funds) and entering into other derivatives transactions such as swap agreements, forward currency contracts and options on indexes and currencies. Prospectus 7 Principal Investment Risks Securities and instruments of infrastructure companies are more susceptible to adverse economic or regulatory occurrences affecting their industries. Infrastructure companies may be subject to a variety of factors that may adversely affect their business or operations, including high interest costs in connection with capital construction programs, high leverage, costs associated with environmental and other regulations, the effects of economic slowdown, surplus capacity, increased competition from other providers of services, uncertainties concerning the availability of fuel at reasonable prices, the effects of energy conservation policies and other factors. Infrastructure companies may also be affected by or subject to:  regulation by various government authorities, including rate regulation;  service interruption due to environmental, operational or other mishaps;  the imposition of special tariffs and changes in tax laws, regulatory policies and accounting standards;  general changes in market sentiment towards infrastructure and utilities assets;  difficulty in raising capital in adequate amounts on reasonable terms in periods of high inflation and unsettled capital markets;  inexperience with and potential losses resulting from a developing deregulatory environment;  costs associated with compliance with and changes in environmental and other regulations; and  technological innovations that may render existing plants, equipment or products obsolete. An investment in MLP units involves some risks that differ from an investment in the common stock of a corporation. Investing in MLPs involves certain risks related to investing in the underlying assets of the MLPs and risks associated with pooled investment vehicles. MLPs holding credit-related investments are subject to interest rate risk and the risk of default on payment obligations by debt issuers. While stocks have historically been a leading choice of long-term investors, they do fluctuate in price, often based on factors unrelated to the issuers value. Foreign securities carry special risks, such as exposure to currency fluctuations, less developed or less efficient trading markets, political instability, a lack of company information, differing auditing and legal standards, and, potentially, less liquidity. Irrespective of any foreign currency exposure hedging, the Portfolio may experience a decline in the value of its portfolio securities, in U.S. dollar terms, due solely to fluctuations in currency exchange rates. The securities markets of emerging market countries can be extremely volatile. The Portfolios performance will be influenced by political, social and economic factors affecting companies in emerging market countries. Emerging market countries generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. The value of your investment in the Portfolio will fluctuate, which means you could lose money. Because the Portfolio may invest in a smaller number of issuers than other, more 8 Prospectus diversified, investment portfolios, the Portfolios net asset value may be relatively more susceptible to adverse effects from any single corporate, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of a larger number of securities. While the Portfolio may engage in foreign currency transactions primarily for hedging purposes, it also may use these transactions to increase returns. However, there is the risk that these transactions may reduce returns or increase volatility. In addition, derivatives, such as those used in certain foreign currency transactions, can be illiquid and highly sensitive to changes in the related currency. As such, a small investment in certain derivatives could have a potentially large impact on the Portfolios performance. Prospectus 9 Lazard Funds Fund Management p Investment Manager Lazard Asset Management LLC, 30 Rockefeller Plaza, New York, New York 10112-6300, serves as the Investment Manager of the Portfolio. The Investment Manager provides day-to-day management of the Portfolios investments and assists in the overall management of the Funds affairs. The Investment Manager and its global affiliates provide investment management services to client discretionary accounts with assets totaling approximately $107.9 billion as of September 30, 2009. Its clients are both individuals and institutions, some of whose accounts have investment policies similar to those of the Portfolio. The Fund has agreed to pay the Investment Manager an investment management fee at the annual rate of 0.90% of the Portfolios average daily net assets. The investment management fees are accrued daily and paid monthly. A discussion regarding the basis for the approval of the investment management agreement between the Fund, on behalf of the Portfolio, and the Investment Manager will be available in the Funds annual report to shareholders for the year ended December 31, 2009. Portfolio Management The Investment Manager will manage the Portfolio on a team basis. The team is involved in all levels of the investment process. This team approach allows for every portfolio manager/analyst to benefit from the views of his or her peers. The portfolio management team is comprised of multiple team members. Although their roles and the contributions they make may differ, each member of the team participates in the management of the Portfolio. Members of the portfolio management team discuss the portfolio, including making investment recommendations, overall portfolio composition, and the like. Research analysts perform fundamental research on companies (based on, for example, geographic regions) in which the Portfolio may invest. The persons who are primarily responsible for the day-to-day management of the assets of the Portfolio are John Mulquiney and Warryn Robertson. Biographical Information of Principal Portfolio Manager/Analysts John Mulquiney is a portfolio manager/analyst on the Investment Managers Global Listed Infrastructure team. Prior to joining the Investment Manager in August 2005, Mr. Mulquiney worked at Tyndall Australia and in the Asset and Infrastructure Group at Macquarie Bank, where he undertook transactions and developed valuation models for airports, electricity generators, rail projects and health infrastructure. Mr. Mulquiney is a Chartered Financial Analyst Charterholder. Warryn Robertson is a portfolio manager/analyst on the Investment Managers Global Listed Infrastructure team. Prior to joining the Investment Manager in April 2001, Mr. Robertson spent three years with Capital Partners, an independent advisory house, where he was an associate director developing business valuations for infrastructure assets and other alternative equity investments including airports, toll roads, timber plantations, power stations and coal mines. Mr. Robertson is a member of the Securities Institute of Australia and the Institute of Chartered Accountants. Additional information about the portfolio manager/analysts, including compensation, other accounts managed and ownership of shares of the Portfolio, is contained in the Funds Statement of Additional Information (SAI). Administrator State Street Bank and Trust Company (State Street), located at One Lincoln Street, Boston, Massachusetts 02111, serves as the Portfolios administrator. Distributor Lazard Asset Management Securities LLC (the Distributor) acts as distributor for the Funds shares. Custodian State Street acts as custodian of the Portfolios investments. State Street may enter into subcustodial arrangements on behalf of the Portfolio for the holding of foreign securities. 10 Prospectus Lazard Funds Shareholder Information p General Portfolio shares are sold and redeemed, without a sales charge, on a continuous basis at the net asset value (NAV) next determined after an order in proper form is received by the Transfer Agent or another authorized entity. The Fund will determine the NAV of Portfolio shares as of the close of regular session trading on the New York Stock Exchange (the NYSE) (normally 4:00 p.m. Eastern time). The Fund values equity securities for which market quotations are readily available at market value. Securities and other assets for which current market quotations are not readily available are valued at fair value as determined in good faith in accordance with procedures approved by the Board of Directors. Calculation of the Portfolios NAV may not take place contemporaneously with the determination of the prices of portfolio assets used in such calculation. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when the Portfolios NAV is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair value as determined by, or in accordance with procedures approved by, the Board of Directors. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant American Depositary Receipts or futures contracts. The effect of using fair value pricing is that the NAV will reflect the affected securities values as determined in the judgment of the Board of Directors or its designee instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios NAVs. Foreign securities may trade on days when the Portfolio is not open for business, thus affecting the value of the Portfolios assets on days when Portfolio shareholders may not be able to buy or sell Portfolio shares. Minimum Investment All purchases made by check should be in U.S. Dollars and made payable to The Lazard Funds, Inc. Third party checks will not be accepted. The Fund will not accept cash or cash equivalents (such as currency, money orders or travelers checks) for the purchase of Fund shares. Please note the following minimums in effect for initial investments: Institutional Shares $ 100,000 Open Shares $ 2,500 IRA Rollover/Transfer (Open Shares only) $ 2,500 The subsequent investment minimum is $50. The minimum investment requirements may be waived or lowered for investments effected through banks and other institutions that have entered into arrangements with the Fund or the Distributor and for investments effected on a group basis by certain other entities and their employees, such as pursuant to a payroll deduction plan and asset-based or wrap programs. Please consult your financial intermediary for information about minimum investment requirements. The Fund reserves the right to change or waive the minimum initial, and subsequent, investment requirements at any time. How to Buy Shares Through the Transfer Agent: Shareholders who do not execute trades through a brokerage account should submit their purchase requests to the Transfer Agent by telephone or mail, as follows: Initial Purchase By Mail 1. Complete a Purchase Application. Indicate the services to be used. 2. Send the Purchase Application and a check for $2,500 or more for Open Shares, or $100,000 or more for Institutional Shares, payable to The Lazard Funds, Inc. to: regular mail The Lazard Funds, Inc.P.O. Box 8514Boston, Massachusetts 02266-8514Attention: (Name of Portfolio and Class of Shares) Prospectus 11 overnight delivery The Lazard Funds, Inc.30 Dan RoadCanton, Massachusetts 02021-2809 By Wire Your bank may charge you a fee for this service. 1. Call (800) 986-3455 toll-free from any state and provide the following:  the Portfolio and Class of shares to be invested in  name(s) in which shares are to be registered  address  social security or tax identification number  dividend payment election  amount to be wired  name of the wiring bank, and  name and telephone number of the person to be contacted in connection with the order. An account number will then be assigned. 2. Instruct the wiring bank to transmit the specified amount in federal funds, giving the wiring bank the account name(s) and assigned account number, to State Street: ABA #: 011000028State Street Bank and Trust CompanyBoston, MassachusettsCustody and Shareholder Services DivisionDDA 9905-2375Attention: (Name of Portfolio and Class of Shares)The Lazard Funds, Inc.Shareholders Name and Account Number 3. Complete a Purchase Application. Indicate the services to be used. Mail the Purchase Application to the address set forth in Item 2 under Initial PurchaseBy Mail above. Additional Purchases By Mail 1. Make a check payable to The Lazard Funds, Inc. Write the shareholders account number on the check. 2. Mail the check and the detachable stub from the Statement of Account (or a letter providing the account number) to the address set forth in Item 2 under Initial PurchaseBy Mail above. By Wire Instruct the wiring bank to transmit the specified amount in federal funds to State Street, as instructed in Item 2 under Initial PurchaseBy Wire above. By ACH Shareholders may purchase additional shares of the Portfolio by automated clearing house (ACH). To set up the ACH purchases option, call (800) 986-3455. ACH is similar to making Automatic Investments (described below under Shareholder InformationInvestor ServicesAutomatic Investments), except that shareholders may choose the date on which to make the purchase. The Fund will need a voided check or deposit slip before shareholders may purchase by ACH. By Exchange Shareholders may purchase additional shares of the Portfolio by exchange from another Portfolio, as described below under Shareholder InformationInvestor ServicesExchange Privilege. Through a Lazard Brokerage Account Shareholders who have a brokerage account with Lazard Capital Markets LLC should contact their account representative for specific instructions on how to purchase Portfolio shares. Purchases through the Automatic Investment Plan (Minimum $50) Investors may participate in the Automatic Investment Plan by making subsequent investments in Open Shares of the Portfolio at regular intervals selected by the investor. The Automatic Investment Plan enables an investor to make regularly scheduled investments and may provide investors with a convenient way to invest for long-term financial goals. To enroll in the Automatic Investment Plan, call (800) 986-3455. Individual Retirement Accounts (Open Shares Only) The Fund may be used as an investment for IRAs. Completion of a Lazard Funds IRA application is required. For a Direct IRA Account (an account other than an IRA rollover) a $5 establishment fee and a $15 annual maintenance and custody fee is payable to State Street for each IRA Fund account; in addition, a $10 termination fee will be charged and paid to State Street when the account is closed. For more information on IRAs, call (800) 986-3455. 12 Prospectus Market Timing/Excessive Trading The Portfolio is intended to be a long-term investment vehicle and is not designed to provide investors with a means of speculating on short-term market movements. Excessive trading, market timing or other abusive trading practices may disrupt investment management strategies and harm performance and may create increased transaction and administrative costs that must be borne by the Portfolio and its shareholders, including those not engaged in such activity. In addition, such activity may dilute the value of Portfolio shares held by long-term investors. The Funds Board of Directors has approved policies and procedures with respect to frequent purchases and redemptions of Portfolio shares that are intended to discourage and prevent these practices, including regular monitoring of trading activity in Portfolio shares. The Fund will not knowingly accommodate excessive trading, market timing or other abusive trading practices. The Fund routinely reviews Portfolio share transactions and seeks to identify and deter abusive trading practices. The Fund monitors for transactions that may be harmful to the Portfolio, either on an individual basis or as part of a pattern of abusive trading practices. The Portfolio reserves the right to refuse, with or without notice, any purchase or exchange request that could adversely affect the Portfolio, its operations or its shareholders, including those requests from any individual or group who, in the Funds view, is likely to engage in excessive trading, market timing or other abusive trading practices. Where a particular account appears to be engaged in abusive trading practices, the Fund will seek to restrict future purchases of Portfolio shares by that account or may temporarily or permanently terminate the availability of the exchange privilege, or reject in whole or part any exchange request, with respect to such investors account. The Fund may deem a shareholder to be engaged in abusive trading practices without advance notice and based on information unrelated to the specific trades in the shareholders account. For instance, the Fund may determine that the shareholders account is linked to another account that was previously restricted or a third party intermediary may provide information to the Fund with respect to a particular account that is of concern to the Fund. Accounts under common ownership, control or perceived affiliation may be considered together for purposes of determining a pattern of excessive trading practices. An investor who makes more than six exchanges per Portfolio during any twelve-month period, or who makes exchanges that appear to coincide with a market timing strategy, may be deemed to be engaged in excessive trading. In certain cases, the Fund may deem a single roundtrip trade or exchange (redeeming or exchanging the Portfolios shares followed by purchasing or exchanging into shares of the Portfolio) as a violation of the Funds policy against abusive trading practices. The Funds actions may not be subject to appeal. The Portfolio deducts a 1.00% redemption fee on sales of shares owned for 30 days or less (not charged on shares acquired through reinvestment of dividends or distributions), except that no redemption fee will be charged with respect to shares purchased through certain omnibus account and other service arrangements established by certain brokers and other financial intermediaries and approved by the Distributor and under certain other circumstances. See Shareholder InformationHow to Sell SharesRedemption Fee below. Redemption fees are only one way for the Fund to deter abusive trading practices. To discourage attempts to arbitrage pricing of international securities (among other reasons), the Board of Directors has adopted policies and procedures providing that if events materially affecting the value of securities occur between the close of the exchange or market on which the security is principally traded and the time when the Portfolios NAV is calculated, such securities will be valued at their fair value as determined by, or in accordance with procedures approved by, the Board of Directors. See Shareholder InformationGeneral. The codes of ethics of the Fund, the Investment Manager and the Distributor in respect of personal trading contain limitations on trading in Portfolio shares. As described below, the Fund may take up to seven days to pay redemption proceeds. This may occur when, among other circumstances, the investor redeeming shares is engaged in excessive trading or if the redemption request otherwise would be disruptive to efficient portfolio management or would otherwise adversely affect the Portfolio. All of the policies described in this section apply uniformly to all Portfolio accounts. However, while the Fund and the Investment Manager will take reasonable steps to prevent trading practices deemed to be harmful Prospectus 13 to the Portfolio by monitoring Portfolio share trading activity, they may not be able to prevent or identify such trading. If the Fund is not able to prevent abusive trading practices, such trading may disrupt investment strategies, harm performance and increase costs to all Portfolio investors, including those not engaged in such activity. The Funds policy on abusive trading practices does not apply to automatic investment or automatic exchange privileges. Securities trading in foreign markets are particularly susceptible to time zone arbitrage. As a result, the Portfolio may be at greater risk for market timing than funds that invest solely in securities trading in U.S. markets. Distribution and Servicing Arrangements The Fund has adopted a plan under rule 12b-1 (the 12b-1 plan) that allows the Portfolio to pay the Distributor a fee, at the annual rate of 0.25% of the value of the average daily net assets of the Portfolios Open Shares, for distribution and services provided to holders of Open Shares. Because these fees are paid out of the Portfolios assets on an on-going basis, over time these recurring fees may cost shareholders more than paying other types of sales charges. Institutional Shares do not pay a rule 12b-1 fee. Third parties may receive payments pursuant to the 12b-1 plan. The Investment Manager or the Distributor may provide additional cash payments out of its own resources to financial intermediaries that sell shares and/or provide other services. Such payments are in addition to any fees paid by the Fund under rule 12b-1. The receipt of such payments pursuant to the 12b-1 plan or from the Investment Manager or Distributor could create an incentive for the third party to offer the Portfolio instead of other mutual funds where such payments are not received. Further information is contained in the SAI, and you should consult your financial intermediary for further details. How to Sell Shares General Checks for sale proceeds ordinarily will be mailed within seven days. Where the shares to be sold have been purchased by check or through the Automatic Investment Plan, the sale proceeds, net of any applicable redemption fee, will be transmitted to you promptly upon bank clearance of your purchase check, which may take up to 15 calendar days. Redemption requests may also be satisfied, in whole or in part, through a redemption-in-kind (a payment in portfolio securities instead of cash). Redemption Fee The Portfolio will impose a redemption fee equal to 1.00% of the NAV of Portfolio shares acquired by purchase or exchange and redeemed or exchanged within 30 days after such shares were acquired. This fee will be calculated based on the shares NAV at redemption and deducted from the redemption proceeds. The fee will be retained by the Portfolio and used primarily to offset the transaction costs that short-term trading imposes on the Portfolio and its remaining shareholders. The redemption fee will not apply to shares acquired through the reinvestment of dividends or distributions. For purposes of calculating the 30-day holding period, the Fund will first redeem shares acquired through the reinvestment of dividends or distributions and then will employ the first in, first out method, which assumes that the shares redeemed or exchanged are the ones held the longest. The Fund, in its discretion, may waive or reverse the redemption fee for Portfolio shares redeemed or exchanged: (1) through systematic, nondiscretionary rebalancing or asset allocation programs that have been approved by the Distributor and the Transfer Agent; (2)in connection with the Funds Systematic Withdrawal Plan, described below; (3) by a fund-of-funds; (4) involuntarily, such as a redemption resulting from failure to maintain a minimum investment or due to a Portfolio merger or liquidation; (5) in connection with a conversion from one share class to another share class of the same Portfolio; (6) in the event of shareholder death or post-purchase disability; (7) to return an excess contribution in an IRA or qualified plan account; (8) in connection with required minimum distributions from an IRA or qualified plan account; (9) in programs with financial intermediaries that include on their platforms qualified default investment alternatives for participant-directed individual account plans (with respect to which Department of Labor regulations restrict the imposition of redemption fees and similar fees) and where adequate systems designed to deter abusive trading practices are in place; (10) by certain accounts under situations deemed appropriate by the Fund, including where the capability to charge a fee does not exist or is not practical and 14 Prospectus where adequate systems designed to deter abusive trading practices are in place; or (11) in the event of transactions documented as inadvertent or prompted by bona fide emergencies or other exigent circumstances. In certain situations, a financial intermediary, wrap sponsor or other omnibus account holder may apply the Portfolios redemption fees to the accounts of their underlying shareholders. If this is the case, the Portfolio will rely in part on the account holder to monitor and assess the redemption fee on the underlying shareholder accounts in accordance with this Prospectus. The redemption fee may be waived, modified or terminated at any time, or from time to time, without advance notice. Selling Shares Through the Transfer Agent: Shareholders who do not execute trades through a brokerage account should submit their sale requests to the Transfer Agent by telephone or mail, as follows: By Telephone: A shareholder may redeem shares by calling the Transfer Agent. To redeem shares by telephone, the shareholder must have properly completed and submitted to the Transfer Agent either a Purchase Application authorizing such redemption. To place a redemption request, or to have telephone redemption privileges added to your account, please call the Transfer Agents toll-free number, (800) 986-3455. In order to confirm that telephone instructions for redemptions are genuine, the Fund has established reasonable procedures to be employed by the Fund and the Transfer Agent, including the requirement that a form of personal identification be provided. By Mail: 1. Write a letter of instruction to the Fund. Indicate the dollar amount or number of shares to be sold, the Portfolio and Class, the shareholders account number, and social security or taxpayer identification number. 2. Sign the letter in exactly the same way the account is registered. If there is more than one owner of the account, all must sign. 3. If shares to be sold have a value of $50,000 or more, the signature(s) must be guaranteed by a domestic bank, savings and loan institution, domestic credit union, member bank of the Federal Reserve System, broker-dealer, registered securities association or clearing agency, or other participant in a signature guarantee program. Signature guarantees by a notary public are not acceptable. Further documentation may be requested to evidence the authority of the person or entity making the redemption request. In addition, all redemption requests that include instructions for redemption proceeds to be sent somewhere other than the address on file must be signature guaranteed. 4. Send the letter to the Transfer Agent at the following address: regular mail The Lazard Funds, Inc.P.O. Box 8514Boston, Massachusetts 02266-8514Attention: (Name of Portfolio and Class of Shares) overnight delivery The Lazard Funds, Inc.30 Dan RoadCanton, Massachusetts 02021-2809 Through a Lazard Brokerage Account: Shareholders who have a brokerage account with Lazard Capital Markets LLC should contact their account representative for specific instructions on how to sell Portfolio shares. Investor Services Automatic Reinvestment Plan allows your dividends and capital gain distributions to be reinvested in additional shares of the Portfolio or another portfolio. Automatic Investments allows you to purchase Open Shares through automatic deductions from a designated bank account. Systematic Withdrawal Plan allows you to receive payments at regularly scheduled intervals if your account holds at least $10,000 in Portfolio shares at the time plan participation begins. The maximum regular withdrawal amount for monthly withdrawals is 1% of the value of your Portfolio shares at the time plan participation begins. Exchange Privilege allows you to exchange shares of the Portfolio that have been held for seven days or more for shares of the same Class of another portfolio in an identically registered account. Shares will be exchanged at the next determined NAV, subject to any applicable redemption fee. There is no other cost associated with Prospectus 15 this service. All exchanges are subject to the minimum initial investment requirements. A shareholder may exchange shares by writing or calling the Transfer Agent. To exchange shares by telephone, the shareholder must have properly completed and submitted to the Transfer Agent either a Purchase Application authorizing such exchanges or a signed letter requesting that the exchange privilege be added to the account. The Transfer Agents toll-free number for exchanges is (800) 986-3455. In order to confirm that telephone instructions for exchanges are genuine, the Fund has established reasonable procedures to be employed by the Fund and the Transfer Agent, including the requirement that a form of personal identification be provided. The Fund reserves the right to limit the number of times shares may be exchanged between portfolios, to reject any telephone exchange order, or to otherwise modify or discontinue the exchange privilege at any time. If an exchange request is refused, the Fund will take no otheraction with respect to the shares until it receives further instructions from the investor. See Shareholder InformationHow to Buy SharesMarket Timing/ Excessive Trading for more information about restrictions on exchanges. General Policies In addition to the policies described above, the Fund reserves the right to:  redeem an account, with notice, if the value of the account falls below $1,000 due to redemptions  convert Institutional Shares held by a shareholder whose account is less than $100,000 to Open Shares, upon written notice to the shareholder  suspend redemptions or postpone payments when the NYSE is closed for any reason other than its usual weekend or holiday closings or when trading is restricted by the Securities Exchange Commission (the SEC)  change or waive the required minimum investment amounts  delay sending out redemption proceeds for up to seven days (this usually applies to very large redemptions received without notice, excessive trading, or during unusual market conditions)  make a redemption-in-kind (a payment in portfolio securities instead of in cash) if it is determined that a redemption is too large and/or may cause harm to the Portfolio and its shareholders Also in addition to the policies described above, the Fund may refuse or restrict purchase or exchange requests for Portfolio shares by any person or group if, in the judgment of the Funds management:  the Portfolio would be unable to invest the money effectively in accordance with its investment objective and policies or could otherwise be adversely affected  if the Portfolio receives or anticipates receiving simultaneous orders that may significantly affect the Portfolio ( e.g. , amounts equal to 1% or more of the Portfolios total assets) The Fund also reserves the right to close the Portfolio to investors at any time. Account Policies, Dividends and Taxes Account Statements You will receive quarterly statements detailing your account activity. All investors will also receive an annual statement detailing the tax characteristics of any dividends and distributions that you have received in your account. You will also receive confirmations of each trade executed in your account. To reduce expenses, only one copy of the most recent annual and semi-annual reports of the Fund may be mailed to your household, even if you have more than one account with the Fund. Call the Transfer Agent at the telephone number listed on the inside back cover if you need additional copies of annual or semi-annual reports or account information. Dividends and Distributions Any income dividends are anticipated to be paid quarterly. Capital gains, if any, are normally distributed annually, but may be distributed more frequently. Annual year end distribution estimates are expected to be available on or about November 18, 2010 at www.LazardNet.com or by calling (800) 823-6300. Estimates for any spillback distributions (income and/or capital gains from the 2009 fiscal year that were not distributed by December 31, 2009) are expected to be available on or about August 10, 2010 at www.LazardNet.com or by calling (800)823-6300. 16 Prospectus Dividends and distributions of the Portfolio will be reinvested in additional shares of the same Class of the Portfolio at the NAV on the ex-dividend date, and credited to the shareholders account on the payment date or, at the shareholders election, paid in cash. Each share Class of the Portfolio will generate a different dividend because each has different expenses. Dividend checks and account statements will be mailed approximately two business days after the payment date. Tax Information Please be aware that the following tax information is general and refers to the provisions of the Internal Revenue Code of 1986, as amended (the Code), which are in effect as of the date of this Prospectus. You should consult a tax adviser about the status of your distributions from your Portfolio. All dividends and short-term capital gains distributions are generally taxable to you as ordinary income, and long-term capital gains are generally taxable as such, whether you receive the distribution in cash or reinvest it in additional shares. An exchange of the Portfolios shares for shares of another portfolio of the Fund will be treated as a sale of the Portfolios shares, and any gain on the transaction may be subject to income taxes. Keep in mind that distributions may be taxable to you at different rates which depend on the length of time the Portfolio held the applicable investment, not the length of time that you held your Portfolio shares. The tax status of any distribution is the same regardless of how long you have been in the Portfolio and whether you reinvest your distributions or take them in cash. High portfolio turnover and more volatile markets can result in taxable distributions to shareholders, regardless of whether their shares increased in value. When you do sell your Portfolio shares, a taxable capital gain or loss may be realized, except for IRA or other tax-deferred accounts. Federal law requires the Portfolio to withhold taxes on distributions paid to shareholders who:  fail to provide a social security number or taxpayer identification number  fail to certify that their social security number or taxpayer identification number is correct  fail to certify that they are exempt from withholding Prospectus 17 Lazard Funds Other Performance of the Investment Manager p Lazard Global Listed Infrastructure Composite (Prior Performance of Similar Accounts) This is not the Portfolios Performance Lazard Global Listed Infrastructure Portfolios investment objective, policies and strategies are substantially similar to those used by the Investment Manager in advising certain discretionary accounts (the Other Accounts). The chart below shows the historical investment performance for a composite (the Global Listed Infrastructure Composite) of the Other Accounts (consisting of all similarly managed, fully discretionary and fee paying accounts) and for the Portfolios benchmark indices. The Global Listed Infrastructure Composite should not be interpreted as indicative of the Portfolios future performance. Annual Total Returns for the Year Ended December 31, 2007 2008 Global Listed Infrastructure Composite 4.9% (31.5)% UBS Global 50/50 Infrastructure & Utilities Index* 4.7% (38.7)% MSCI World Index** 9.0% (40.7)% Average Annual Total Returns (for the periods ended December 31, 2008) Inception Date One Year Since Inception Global Listed Infrastructure Composite 9/1/06 (31.5)% (8.3)% UBS Global 50/50 Infrastructure & Utilities Index* N/A (38.7)% (14.2)% MSCI World Index** N/A (40.7)% (5.8)% * The UBS Global 50/50 Infrastructure & Utilities Index tracks a 50% exposure to the global developed-market utilities sector and a 50% exposure to the global developed-market infrastructure sector. The index is unmanaged, has no fees or costs and is not available for investment. ** The MSCI World Index is a market capitalization-weighted index of companies representative of the market structure of 22 developed market countries in North America, Europe and the Asia/Pacific region. The index is unmanaged, has no fees or costs and is not available for investment. The year-to-date performance of the Global Listed Infrastructure Composite through September30, 2009 is 12.6%. Certain Other Accounts are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the Investment Company Act of 1940, as amended, and the Code which, if applicable, may have adversely affected the performance of the Global Listed Infrastructure Composite. The performance results of the Global Listed Infrastructure Composite reflect actual fees charged to the Other Accounts, except custodian fees of separately managed accounts. However, the Portfolio bears fees and operational expenses not typically borne by managed accounts (including distribution and servicing fees of Open Shares). The Global Listed Infrastructure Composite performance would have been lower than that shown above if the Other Accounts had been subject to the fees and expenses of the Portfolio. Additionally, although it is anticipated that the Portfolio and the Other Accounts will hold similar securities, their investment results are expected to differ. In particular, differences in asset size and cash flows may result in different securities selections, differences in the relative weightings of securities or differences in the prices paid for particular portfolio holdings. However, such differences do not alter the conclusion that the Portfolio and the Other Accounts have substantially similar investment objectives, policies and strategies. The returns of the Global Listed Infrastructure Composite are dollar-weighted based upon beginning period market values. This calculation methodology differs from guidelines of the SEC for calculating performance of mutual funds. 18 Prospectus Lazard Funds Privacy Notice Regarding Shareholder Financial Information p The Fund recognizes and appreciates the importance of respecting the privacy of our shareholders. Our shareholders trust is our most important asset, and we are committed to safeguarding against the unauthorized use of, and access to, shareholder information. This Privacy Notice explains our current policies and practices with respect to non-public personal information of our prospective, current and former shareholders. In order to adequately service its shareholders, the Fund regularly collects certain non-public personal information about its shareholders. We limit the collection of information to the minimum amount required to deliver useful products and superior service to our shareholders, to comply with legal requirements and to support our business needs. We may collect non-public personal information about you from the following sources:  Information we receive from you on applications, questionnaires or other forms, including, but not limited to, your name, address, social security or other tax identification number, age, employment information, assets owned and income.  Information about your transactions with us, our affiliates or others, such as your account balance and holdings, payment history and transaction information.  Information we may receive from our due diligence, such as your creditworthiness and your credit history.  Information obtained from our communications and correspondence with you. The Fund does not disclose any non-public personal information about its shareholders or former shareholders to any third party, except as required by law. The Fund may, however, disclose such non-public personal information to its affiliates in order to provide products or services to you or to support our business needs. In order to maintain the confidentiality of such information, we restrict access to non-public information about our shareholders to those employees who need to know that information. We maintain physical, electronic and procedural safeguards to guard the non-public personal information of our shareholders and former shareholders. Please note that the Fund will treat your information as confidential, as described above. It is not necessary for you to respond to this notice or to separately request confidentiality. Prospectus 19 [This Page Intentionally Left Blank] No person has been authorized to give any information or to make any representations not contained in this Prospectus, and information or representations not contained herein must not be relied upon as having been authorized by the Fund or the Distributor.
